         Case 2:18-cv-02250-JAR-TJJ Document 35 Filed 05/21/19 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


HEARTLAND FOOD PRODUCTS, LLC                         )
                                                     )
         Plaintiff,                                  )
                                                     )
v.                                                   )         Case No. 18-CV-02250
                                                     )
E. ALLEN FLEENER                                     )
                                                     )
         Defendant                                   )
                                                     )
E. ALLEN FLEENER                                     )
                                                     )
         Counterclaim Plaintiff,                     )
                                                     )
v.                                                   )
                                                     )
HEARTLAND FOOD PRODUCTS, LLC, and                    )
ROCH CAPITAL, INC.                                   )
                                                     )
         Counterclaim Defendants.                    )


             HEARTLAND FOOD PRODUCTS, LLC AND ROCH CAPITAL, INC.’S
                      OPPOSITION TO MOTION TO COMPEL

         Heartland Food Products, LLC and Roch Capital, Inc. fully complied with their

obligations under the federal rules, and Mr. Fleener’s Motion to Compel should therefore be

denied. Mr. Fleener’s document requests in this case called for the production of over 21,000

emails, plus attachments. Heartland produced them as TIFF images with accompanying load files

– the industry best practice for large ESI productions because (i) it preserves metadata, as

required by the federal rules; (ii) it maintains the integrity of “families” – i.e., emails are

associated with their attachments; and (iii) it permits the production to be uploaded to a

document review platform, which is the only practical way to review large data sets.




68668662.1
         Case 2:18-cv-02250-JAR-TJJ Document 35 Filed 05/21/19 Page 2 of 6




         Mr. Fleener argues, however, that Heartland should have produced the documents in pdf,

but such a production would have violated the federal rules and, in any event, makes no sense.

Converting documents to pdf does not preserve all of a document’s metadata, and would be

practically impossible to review. Pdfs also use significantly more storage space than TIFF

images – sometimes double – and so housing documents in pdf would also drastically increase

the ESI carrying costs for both parties. And while the parties had anticipated that they would

produce documents in pdf, this was based on the assumption that only “targeted” email requests

would be sent. (See Motion, ¶1.) It was Mr. Fleener who abandoned that commitment by issuing

such broad document requests and undercut any rationale for a pdf production. For these reasons,

and as further stated below, Mr. Fleener’s motion should be denied.

I.       Background

         On January 31, 2019, Mr. Fleener issued his Requests for Production to Heartland Food

Products and Roch Capital. (See Requests, attached as Exhibit A.) There were 50 document

requests in total, including broad requests for communications and “all documents relating to Mr.

Fleener’s work performance,” without time restriction. (See, e.g., Requests to Heartland, ¶¶ 1-9.)

The requests also incorporate the definition of “document” as referenced in Federal Rule 34. (Id.

at p. 6.)

         On April 2, Heartland made its production. It produced the documents as TIFF images

with load files. Because of the size of the data set, the documents had to be delivered using

compression/zip software. Heartland used RAR, a commonly used compression software, to

deliver the documents.

         After receipt of the production, Chris Dove, counsel for Mr. Fleener, contacted Tim

Carwinski, counsel for Heartland, because Mr. Dove was having trouble opening the documents.



                                              -2-
68668662.1
         Case 2:18-cv-02250-JAR-TJJ Document 35 Filed 05/21/19 Page 3 of 6




Mr. Dove did not have the RAR software, so Mr. Carwinski located a website where he could

download a free copy of the software and unzip the documents, and directed Mr. Dove to the

site. Mr. Dove was still not able to work the software, and so requested instead that the

documents be sent in pdf format. Mr. Carwinski explained to Mr. Dove that the compression

software used is wholly unrelated to the file type of the underlying document, and no matter the

form of the underlying document file type the documents would still have to be compressed in

order to be delivered; 21,000 emails and attachments cannot be efficiently delivered one at a

time. Mr. Dove also asked that the documents be produced natively but, again, did not address

the compression issue that was the true obstacle to his accessing the documents.

II.      The Production Complied With the Federal Rules and Provided the Documents
         Sought in the Requests

         Heartland and Roch Capital’s document production was precisely the form required of

any proper ESI production. It is well established that the federal rules require a producing party

to deliver ESI with its metadata intact. Williams v. Sprint/United Mgmt. Co., 230 F.R.D. 640, 652

(D. Kan. 2005) (producing documents as maintained in regular course of business means “the

producing party should produce the electronic documents with their metadata intact.”) Here,

Heartland and Roch Capital produced the documents consistent with this requirement. By

contrast, a production in pdf would not have maintained all of the relevant metadata. Mr. Fleener

is not permitted to require the production in more than one format. Fed. R. Civ. P.

34(b)(2)(E)(iii).

         Additionally, Mr. Fleener’s request for emails in pdf also does not make any sense. A file

folder containing 21,000 individual pdfs would be of no practical value – one could not search

across it, for example, or organize the data in a way that is useful for litigation. Instead, Mr.




                                                -3-
68668662.1
         Case 2:18-cv-02250-JAR-TJJ Document 35 Filed 05/21/19 Page 4 of 6




Fleener’s real objection appears to be the compression file – but these are totally separate issues.

21,000 files would have to be compressed no matter what format they are in.1

         There are also burdens associated with converting the documents to pdf – in addition to

tech time, the process would likely use a day of computer time, and any computer error (which is

likely) would require the whole process to have to be started again. Pdfs also take up more space,

and so are more expensive to maintain. (Most document review software, including the software

used by Heartland and Roch Capital in this case, charge monthly usage fees by the gigabyte.)

         Mr. Fleener’s contention that the documents should be produced in pdf because of the

parties’ Rule 26(f) report is unpersuasive. This agreement was premised on a commitment to

only issue “targeted” email requests. (See Motion, ¶1.) There was never a meeting of the minds

as to whether a large ESI production would be done in pdf, and Mr. Fleener has never explained

(either in his motion or in meet and confer) why a pdf production would ever be desirable in such

a case. His motion to compel a second production in that format should be denied.

III.     The Documents Were Produced As Kept in the Usual Course of Business

         Mr. Fleener also moves to compel Heartland and Roch Capital to label the emails to

correspond to his document requests. As a threshold matter, though, Mr. Fleener has not raised

this issue except through his motion. His failure to meet and confer on this objection prior to

filing is cause alone to deny the motion.

         Had Mr. Fleener met and conferred on the point, he would know that the emails produced

in this case did not have to be labeled to correspond to his requests because they were produced

as kept in the usual course of business. See Fed. R. Civ. P. 34(b)(2)(E)(i) (“A party must produce

1
 Heartland and Roch Capital would be willing to deliver the documents to Mr. Fleener on a hard
drive, provided he agrees to cover the cost. These documents would have to be encrypted,
however, and it is unclear whether Mr. Fleener would know how to employ decryption software
given the difficulties he has had with compression.

                                               -4-
68668662.1
         Case 2:18-cv-02250-JAR-TJJ Document 35 Filed 05/21/19 Page 5 of 6




documents as they are kept in the usual course of business or must organize and label them to

correspond to the categories in the request”) (emphasis added). Here, the documents were

gathered by a simple search of Mr. Fleener’s name and the names of the other individuals from

whom he had sought correspondence in his requests. They were then produced in the order of the

hits, without any reorganization or manipulation, with each email’s attachment(s) adjoining the

email to which it corresponded. Heartland and Roch Capital did not review the documents, and

so did not change the order. Because they were produced as kept, they did not have to be labeled

under Rule 34.

         Moreover, even if the documents had not been produced in this manner, Heartland and

Roch Capital still would have no obligation to review and label the documents. The parties

expressly agreed that no ESI reviews would be required as part of their Rule 26(f) conference.

(See Motion, ¶ 1 (“…no open-ended ESI reviews will be required.”).) Mr. Fleener cannot end-

run that agreement by reference to the labeling requirement. Further, courts have held that, even

in absence of such an agreement, it would be “unfair and unduly onerous” to require parties to do

as Mr. Fleener now asks. See, e.g., Pass & Seymour, Inc. v. Hubbell Inc., 255 F.R.D. 331, 338

(N.D.N.Y. 2008).

         For the foregoing reasons, Mr. Fleener’s Motion to Compel should be denied.

                                             Respectfully submitted,


                                              /s/ Adam T. Suroff
                                             Adam T. Suroff
                                             POLSINELLI PC
                                             900 W. 48th Place, Suite 900
                                             Kansas City, MO 64112
                                             T: 816.360.4138
                                             F: 816.572.5138
                                             asuroff@polsinelli.com



                                              -5-
68668662.1
         Case 2:18-cv-02250-JAR-TJJ Document 35 Filed 05/21/19 Page 6 of 6




                                              James A. Rolfes (Pro Hac Vice)
                                              Timothy R. Carwinski (Pro Hac Vice)
                                              Reed Smith LLP
                                              10 South Wacker Drive, 40th Floor
                                              Chicago, Illinois 60606
                                              T: 312-207-1000
                                              F: 312-207-6400

                                              ATTORNEYS FOR HEARTLAND FOOD
                                              PRODUCTS, LLC AND ROCH CAPITAL,
                                              INC.




                                CERTIFICATE OF SERVICE
         The undersigned, an attorney, hereby certifies that on May 21, 2019, a true and accurate
copy of the foregoing was filed electronically with the Court. Notice of this filing will be sent by
operation of the Court’s electronic filing system to all ECF registered parties. Parties may access
this filing through the Court’s CM/ECF system.

                                                     /s/ Adam T. Suroff




                                               -6-
68668662.1
